Citation Nr: 1519700	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connexon for hyposmia, including as due to service-connected Bell's palsy.

2.  Entitlement to service connection for a thyroid disability, including as due to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to November 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in May 2014.  In a March 2014 signed statement, he withdrew his hearing request.

The issue of entitlement to service connection for tinnitus has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he underwent thyroid surgery and then lost his sense of smell (hyposmia).  He was advised the disabilities were due to service-connected Bell's palsy.  

A March 2005 rating decision granted service connection for Bell's palsy, right, and a February 2014 rating decision granted service connection for Bell's palsy, left.

In support of his claims, the Veteran submitted an Internet article entitled Smell and Taste Disorders: A Primary Care Approach.  Am Fam Physician 2000 Jan 15,61(2); 427-436.  The article discusses the varied causes of smell and taste disorders; these include Bell's palsy.  He also submitted Internet notes regarding hypothyroidism and Bell's palsy.

VA endocrinology records show that the Veteran had a thyroid nodule thought to be a follicular carcinoma or adenoma and underwent a left hemithyroidectomy in August 2010.  Findings were consistent with a benign multinodular goiter with no evidence of malignancy.

In June 2012, a VA examiner diagnosed non-toxic adenoma of thyroid and a malignant neoplasm of the thyroid and opined that they were less likely than not proximately due to or the result of his service-connected condition.  The examiner commented that the Veteran's thyroid nodules/follicular cancer were separate etiologies unrelated to Bell's palsy.  The examiner noted service treatment records documented Bell's palsy in 1988 with recurrent symptoms in 2004 that were not present on 2010 exams.  

As to hyposmia, an August 2012 VA examiner noted the Veteran's history of an inability to smell perfume after thyroid surgery.  Partial loss of smell was noted on examination.  The examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's hyposmia was incurred in or aggravated by the claimed in service injury, event or illness.  According to the examiner, the Veteran's loss of sense of smell was not caused or incurred by the Bell's palsy suffered during active service.  

Neither the June nor August 2012 VA examiner addressed if the Veteran's thyroid disability or hyposmia was aggravated by the service-connected Bell's palsy.  Nor did the examiners have the opportunity to consider the effect, if any, of the Veteran's November 2013 episode of recurrent Bell's palsy, noted in his VA treatment records.

A new VA opinion is warranted.

A November 12, 2013 VA medical record indicates that the Veteran was seen two weeks earlier at St. Anthony Hospital for recurrent Bell's palsy.  VA has a duty to obtain the records of reported treatment.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorization for VA to obtain records of his treatment for Bell's palsy at St. Anthony Hospital in 2013.

a. If he fails to provide necessary authorizations, inform him that he can submit the evidence himself.

2. After completing the above, schedule the Veteran for a VA examination by an endocrinologist, if possible, to determine the whether his current thyroid disorder and hyposmia are related to service or the service connected Bell's palsy.  The examiner should review the claims folder. The physician-examiner should address the following:

a. is it at least as likely as not (50 percent probability or more) that the Veteran's thyroid and/or hyposmia disabilities were caused (in whole or in part) by his service-connected Bell's palsy, left and right, disability?

b. If not caused by the Bell's palsy disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current thyroid and/or hyposmia disabilities were aggravated (made worse) by his service-connected Bell's palsy disability? 

c. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of thyroid disability and/or hyposmia prior to aggravation?

The examiner should provide reasons for each opinion.  In rendering an opinion, the examiner is requested to address the medical article submitted by the Veteran (to the effect that causes of loss of sense of smell include Bell's palsy).

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

